Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	Claims 1-69, 72-76 and 79-82 are allowed.
Priority
3.	Application 15/797,546 was filed on October 30th, 2017 which is a continuation of 14/682,886 filed on April 9th, 2015 is a continuation in part of 14/590,586 filed on January 6th, 2015 which is a continuation in part of 14/515,063 filed on October 15th, 2014 which claims priority from provisional application 61/891,532 filed on October 15th, 2013. 
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
The closest prior art the examiner has been able to locate are US Patent Publication US2005/0222941 to Tull JR. (hereinafter Tull), US Patent Publication US2007/0130053 to Avery (hereinafter Avery), "Private Trading Platforms for Restricted Securities" by Robbins and Hallinan (hereinafter Robbins) and "Seeking Unlimited Success From Providing a Market for Restricted Stock" by Anderson (hereinafter Anderson)
While Tull, Avery, Robbins, and Anderson are similar to the instant application in many respects, there are clear patentable distinctions.  Unlike the prior art, the present invention teaches a central computer having memory storage and connected, via an electronic network, to a plurality of remote user-accessible devices, configured for generation of interactive data displays on the plurality of remote user-accessible devices, the central computer further in real-time communication with one or more sources of real-time price quotations of one or more unrestricted publicly-traded securities; wherein the memory storage stores restricted securities transaction qualification criteria and regulatory compliance standards; the central computer being configured to: maintain, for one or more restricted securities, each of the restricted securities corresponding to one of the one or more unrestricted publicly-traded securities, data as to offeror, quantity and bid and ask prices; receive, from the one or more sources, real-time updates of price quotations of the one or more unrestricted publicly-traded securities; display, on the remote user-accessible devices, one or more of the bid and ask prices of the one or more restricted securities, the bid and ask prices being dynamically updated based at least on input from the remote user-accessible devices; determine eligibility of counterparties, based on offeror data and potential counterparty data, for offers to sell or purchase the one or more restricted securities; receive, via one of the remote user-accessible devices, an instruction to buy or sell at least one of the restricted securities; and responsive to receipt of an instruction to buy or sell involving a counterparty determined to be eligible based on the offeror data and potential counterparty data, electronically transmit instructions for the purchase or sale transaction of the one or more restricted securities. wherein the electronically transmitting instructions for the purchase or sale transaction comprises electronically transmitting the instructions to a transfer agent system electronically linked to the central computer system; and wherein the electronically linked transfer agent system, responsive to receipt of the instructions, performs one of: electronically transferring the restricted securities in accordance with the transaction; updating shareholder account data for the restricted securities in accordance with the transaction; or generating a share certificate for the restricted securities in accordance with the transaction.
Examiner further notes that the claim limitations are directed to the improvements of computerized systems to provide for trading of securities, specifically restricted securities and therefore qualify as a practical application of the judicial exception. 
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





January 2021
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693